Exhibit 10.1

 

PROMOTION AGREEMENT

 

This Promotion Agreement (“Agreement”) is entered into effective September 10,
2015 between BookingEntertainment.com (“Promoter”) of 275 Madison Avenue, 6th
Floor, New York, NY 10016 and VNUE, Inc., (“VNUE”), a Nevada corporation quoted
on the OTCMarkets, with offices at

104 West 29th Street 11th Floor, New York, NY 10001.

 

WHEREAS, Promoter has substantial business experience in the music industry, and
since 1996 has built thousands of relationships with artists, entertainment
venues and other industry professionals, while delivering turn-key fully
produced live concerts worldwide for almost 20 years; and

 

WHEREAS, VNUE believes Promoter can provide valuable Promotion services related
to rapidly securing contracts with multiple venues with which Promoter has
existing relationships.

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, VNUE and the Promoter
agree as follows:

 

Independent Contractor. Nothing contained herein or any document executed in
connection herewith, shall be construed to create an employer-employee,
partnership or joint venture relationship between VNUE and Promoter. Promoter is
an independent contractor and not an officer, director, affiliate, insider,
employee or agent of VNUE or any of its subsidiaries or affiliates. Promoter has
no authority to, and will not, enter into contracts, make representations,
warranties or commitments purporting to be binding on VNUE or otherwise act on
VNUE’s behalf and shall not take any action that might lead third parties to
believe Promoter has the right to do so. The consideration set forth in Section
3 shall be the sole consideration due Promoter for the services rendered
hereunder. It is understood that VNUE will not withhold any amounts for payment
of taxes from the compensation of Promoter hereunder.

 

Section 1. Promotion Services. Promoter to provide the following services to
VNUE in accordance with the terms and conditions set forth in this agreement:

 

A.VNUE hereby engages the Promoter as an Independent Contractor to secure
contracts for VNUE with Thirty (30) music venues.

 

B.The Promoter will provide certain skills, expertise, experience and abilities
developed as global leader in the music and entertainment business over two
decades.

 

C.The Promoter will consult and work with the Directors and Officers of VNUE
concerning matters relating to business development and other matters deemed
necessary to perform the Promotion Services.

 

Section 2. Promoter’s Fee. For providing services as set forth herein, VNUE will
compensate Promoter i) Two Thousand Five Hundred Dollars ($2,500.00) for each
One (1) Year contract Promoter secures per venue and Five Thousand Dollars
($5,000,00) for each Two (2) Year contract Promoter secures per venue, with
payment due to Promoter within Thirty (30) Days from the date on which each such
contract is countersigned; and ii) through the issuance of VNUE common stock as
set forth below, and for the purposes of Rule 144 such shares of stock shall be
deemed to have fully earned by Promoter upon the date of each issuance of such
stock certificates by VStock Transfer:

 

Three Million (3,000,000) shares of VNUE common stock shall be awarded to
Promoter for performing Promotion Services as follows:

 

 

 



 

For every Five (5) music venues that sign a contract with VNUE, Six Hundred
Thousand (600,000) shares of VNUE common stock shall be awarded to Promoter;

 

and

 



If Ten (10) music venues sign a contract with VNUE before January 16, 2016,
Promoter will receive an additional bonus of Three Hundred Thousand (300,000)
shares of VNUE common stock.



 

Section 3. Expenses. VNUE shall reimburse Promoter for expenses incurred by
Promoter while performing the duties herein. Promoter shall deliver to VNUE an
itemized accounting of expenses incurred on a weekly basis, and VNUE shall
reimburse Promoter within Thirty (30) Days of receipt of such accounting.

 

Section 4. Ability to Perform Services/Third-Party Trade Secrets. Promoter
affirms that Promoter is not restricted from providing services in this
Agreement due to any agreement with any other person or entity. Promoter will
not disclose to VNUE or use in its work any trade secrets, inventions or
confidential information of any other person or entity which Promoter is not
lawfully entitled to disclose or use.

 

Section 5. Place of Work. Promoter may perform the Promotion Services at such
locations as Promoter may choose.

 

Section 6. Term. This Agreement shall commence on September 10, 2015 and shall
continue for One (1) Year (the “Term”). At any time prior to the end of the
Term, the Parties may agree in writing to extend the Agreement for successive
One (1) Year periods (the “Renewal Terms”) under the same conditions set forth
herein.

 

Section 7. Liability. The work to be performed under this Agreement will be
performed entirely at Promoter’s risk, and Promoter assumes all responsibility
for the condition of equipment and facilities used in the performance of this
agreement. Promoter agrees to indemnify VNUE for any and all liability or loss
arising in any way out of the actions of Promoter taken in the performance of
this Agreement. VNUE agrees to indemnify and hold Promoter harmless for any and
all liability or loss arising in any way out of the actions, during the term of
this Agreement, of VNUE officers, directors, employees, agents or third parties
not under the control of Promoter.

 

Section 8. Competent Work. All work will be done in a competent fashion in
accordance with applicable standards of the profession.

Promoter represents, warrants, and covenants the following:

 

A.Promoter will disclose to VNUE any and all material facts and circumstances,
which may affect its ability to perform its undertaking herein.

 

B.Promoter is an independent contractor acting in the limited capacity as an
independent contractor for VNUE.

 

C.Promoter will not disseminate or share with third parties any material
information about VNUE not already contained in a Company report filed with the
Securities and Exchange Commission, as Promoter acknowledges that such third
parties might try to act on such material non-public information by engaging in
“insider trading” to the detriment of VNUE.

 



 

 

  

Section 9. Legal Right. Promoter covenants and warrants that Promoter has the
unlimited legal right to enter into this Agreement and to perform in accordance
with its terms without violating the rights of others or any applicable law and
that he has not and shall not become a party to any other agreement of any kind
which conflicts with this Agreement. Promoter shall indemnify and hold VNUE
harmless from any and all damages, claims and expenses (including, but not
limited to attorneys’ fees and costs) arising out of or resulting from any claim
that this Agreement violates any such other agreements. Breach of this Section
shall operate to terminate this Agreement automatically without notice otherwise
required by this Agreement.

 

Section 10. Notice. Any notice or communication permitted or required by this
Agreement shall be deemed effective when personally delivered, or sent by
certified or registered mail, properly addressed to VNUE or Promoter at the
addresses set forth above.

 

Section 11. Enforceability. It is agreed between the parties that there are no
other agreements or understandings between them relating to the subject matter
of this agreement. This agreement supersedes all prior agreements, oral or
written, between the parties and is intended as a complete and exclusive
statement of the agreement between the parties. If any provision in this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions will continue in full force without
being impaired or invalidated in any way.

 

Section 12. Non-exclusion. It is understood that VNUE does not agree to use
BookingEntertainment.com exclusively as its Promoter, and that Promoter shall
not be held liable for the actions of third parties which may also be providing
the same or similar services during the term of this Agreement. Likewise,
Promoter is free to contract for services to be performed for other public and
private companies while under contract with VNUE, subject to the terms of this
Agreement.

 

Section 13. Miscellaneous. This Agreement shall inure to the benefit of the
parties hereto and their respective successors, heirs and assigns. In case any
provision of this Agreement shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions of the
Agreement shall not in any way be affected or impaired thereby. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Nevada without giving effect to choice of law doctrine. The party in violation
of any of the provision agrees to pay to the injured party all court fees,
attorney fees, charges and expenses as are deemed fair by the court. Each party
hereto consents to personal jurisdiction in Nevada and voluntarily submits to
its jurisdiction in any action or proceeding with respect to this Agreement.
Venue for any action arising hereunder shall lie in the state and federal courts
located Nevada.

 

Section 14. Review by Counsel. Promoter acknowledges that Promoter has had the
opportunity to have this Agreement reviewed by legal counsel of Promoter’s
choice.

 

Section 15. Execution. This Agreement may be executed via facsimile and in
counterparts, which together shall constitute the single Agreement.

 

Section 16. SEC Reporting and Press Release. Promoter acknowledges that VNUE is
an SEC reporting public company and that a Form 8-K will be filed announcing the
Promotion Agreement, which shall include a copy of this Agreement, and that a
Press Release summarizing the Agreement and Promoter’s background may be issued
as well. Promoter agrees to make no additional public statements or press
releases related to VNUE or to this Agreement without VNUE’s prior written
consent.

 

WHEREFORE, the parties have executed this Promotion Agreement as of the date
written above.

 







VNUE, INC. BOOKINGENTERTAINMENT.COM       By: /s/   By: /s/       Matthew
Carona, CEO     Steve Einzig, President



 



 

